Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered March 19, 1985, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims with respect to his guilty plea have not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the record discloses that the plea was the product of a knowing, voluntary and intelligent relinquishment of rights (see, People v Harris, 61 NY2d 9). Finally, the defendant’s sentence, imposed in accordance with the plea agreement, was not unduly harsh or excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.